     Case 1:20-cv-00847-TWT Document 33 Filed 12/17/20 Page 1 of 8




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

  CARA CHIAPPA, et al.,

         Plaintiffs,
               v.                                CIVIL ACTION FILE
                                                 NO. 1:20-CV-847-TWT

  CUMULUS MEDIA, INC., et al.,


         Defendants.

                                   OPINION AND ORDER

       This is an ERISA action. It is before the Court on Defendant Cumulus

Media Inc.’s Motion to Dismiss [Doc. 19]. For the reasons set forth below, the

Court GRANTS Defendant Cumulus Media Inc.’s Motion to Dismiss [Doc. 19].

                                      I.   Background

       The Defendant Cumulus Media Inc. is a leading media and

entertainment company that delivers premium content through 428 owned-

and-operated radio stations across 87 markets, including nationally syndicated

sports, news, talk, and entertainment programming. Compl., at ¶ 19. Cumulus

provides its employees the opportunity to save for retirement by participating

in the Cumulus Media 401(k) Plan. Id. at ¶ 2. The Plan is an Internal Revenue

Code 401(k) plan that confers tax benefits on participating employees to

incentivize saving for retirement. Id. at ¶ 2. Each Plan participant has a

separate account, directs how his/her contributions are invested, and bears the

T:\ORDERS\20\Chiappa\mtdtwt.docx
     Case 1:20-cv-00847-TWT Document 33 Filed 12/17/20 Page 2 of 8




risk of investment loss resulting from his/her exercise of control. Id. at ¶ 3.

       The Plaintiffs allege that Cumulus is a “named fiduciary” and the

“Administrator” of the Plan. Id. at ¶ 21. The Plaintiffs Cara Chiappa and Dan

Alfonso, individually and on behalf of all others similarly situated, filed their

Complaint against Cumulus on February 24, 2020. The Plaintiffs allege that

Cumulus breached its fiduciary duties to the participants in the Plan. Compl.,

at ¶ 11, ¶¶ 117-30. Specifically, the Plaintiffs claim that Cumulus breached its

duties of loyalty and prudence by offering an investment menu composed of

unduly expensive mutual funds. Compl., at ¶¶ 11, 117-23. The Plaintiffs also

maintain that Cumulus failed to monitor or control the allegedly excessive

compensation paid to the Plan’s recordkeeper. Id. The Plaintiffs contend that

the Plan and its participants suffered millions of dollars in losses because of

these alleged breaches. Id. ¶¶ 122, 129.

       As required under ERISA, Cumulus issues a Summary Plan Description

(“SPD”) describing the terms of the Plan in language the average participant

can understand. The Plaintiffs received copies of the SPD before filing their

Complaint. The SPD describes the internal review process that is available for

participants who seek to challenge Cumulus’ management of the Plan. The

SPD sets forth different limitation periods for lawsuits filed against Cumulus,

depending on whether participants have first exhausted the Plan’s internal

review procedures. The Plan states:

       You may file a lawsuit regarding the denial of an appeal after
                                        2
T:\ORDERS\20\Chiappa\mtdtwt.docx
     Case 1:20-cv-00847-TWT Document 33 Filed 12/17/20 Page 3 of 8




       following the claims and review procedures above. You must file
       any lawsuit within 12 months after the date of the Plan
       Administrator issued its final decision on an appeal. If you do not
       file a claim or exhaust the claims review process for any reason,
       any lawsuit must be filed within 12 months of the date of the
       conduct at issue in the lawsuit (which includes, among other
       things, the date you became entitled to any Plan benefits at issue
       in the lawsuit). If you fail to file a lawsuit within these
       timeframes, you will lose your right to bring the lawsuit at any
       later time.

Id. at Section X(C). Under the Plan’s limitation provision, a Plan participant

who exhausts a claim through the Plan’s internal review process has a right to

file a lawsuit within one year after the conclusion of the internal review. Id. If

the Plan participant does not exhaust the Plan’s internal review process,

his/her lawsuit is limited to conduct that occurred within the year prior to the

date on which the lawsuit was filed. Id. The Plaintiffs do not dispute that

Plaintiff Chiappa’s employment at Cumulus ended in August 2012 and she

retained her investments in the Cumulus Plan until 2016, when she

transferred them into an Individual Retirement Account and cashed out of the

Plan. Decl. of Lindy Nodine, at ¶¶ 12-13. The Plaintiffs also do not dispute that

Chiappa and Dan Alfonso, whose employment with a Cumulus affiliate ended

in May 2019, did not submit any of the claims asserted in the Complaint

through the Plan’s internal review process. Id. at ¶ 15.

                                   II.   Legal Standard

       A complaint should be dismissed under Rule 12(b)(6) only where it

appears that the facts alleged fail to state a "plausible" claim for relief. Ashcroft

                                           3
T:\ORDERS\20\Chiappa\mtdtwt.docx
     Case 1:20-cv-00847-TWT Document 33 Filed 12/17/20 Page 4 of 8




v. Iqbal, 129 S.Ct. 1937, 1949 (2009); Fed. R. Civ. P. 12(b)(6). A complaint may

survive a motion to dismiss for failure to state a claim, however, even if it is

"improbable" that a plaintiff would be able to prove those facts; even if the

possibility of recovery is extremely "remote and unlikely." Atlantic v. Twombly,

550 U.S. 544, 556 (2007). In ruling on a motion to dismiss, the court must

accept the facts pleaded in the complaint as true and construe them in the light

most favorable to the plaintiff. See Quality Foods de Centro America, S.A. v.

Latin American Agribusiness Dev. Corp., S.A., 711 F.2d 989, 994-95 (11th Cir.

1983); see also Sanjuan v. American Bd. of Psychiatry and Neurology, Inc., 40

F.3d 247, 251 (7th Cir. 1994) (noting that at the pleading stage, the plaintiff

“receives the benefit of imagination”). Generally, notice pleading is all that is

required for a valid complaint. See Lombard’s, Inc. v. Prince Mfg., Inc., 753

F.2d 974, 975 (11th Cir. 1985), cert. denied, 474 U.S. 1082 (1986). Under notice

pleading, the plaintiff need only give the defendant fair notice of the plaintiff’s

claim and the grounds upon which it rests.

                                   III.   Discussion

       The Court agrees with the Defendant that the Plaintiffs’ claims are

barred by the terms of the Plan to the extent that they are based on conduct

that occurred prior to February 24, 2019, one year before this case was filed.

Here, the Plan contains a 12-month limitations period for participants who fail

or refuse to exhaust the Plan’s administrative process for any reason. Because

the Plaintiffs chose not to exhaust their claims before filing this suit, the terms
                                          4
T:\ORDERS\20\Chiappa\mtdtwt.docx
     Case 1:20-cv-00847-TWT Document 33 Filed 12/17/20 Page 5 of 8




of the Plan documents bar the Plaintiffs’ claim based on conduct more than one

year prior to the filing of the Complaint.

       Courts may consider the terms of Plan documents when ruling on a

Motion to Dismiss when they are central to the pleadings and undisputed in

the sense that the authenticity of the document is not challenged. See Horsley

v. Feldt, 304 F.3d 1125, 1134 (11th Cir. 2002). Contractual limitations periods

in ERISA plan documents are enforceable so long as they are reasonable, even

where those contractual provisions shorten an otherwise applicable limitations

period. See Heimeshoff v. Hartford Life & Acc. Ins. Co., 571 U.S. 99, 105–06

(2013); Northlake Reg’l Med. Ctr. v. Waffle House Sys. Emp. Benefit Plan, 160

F.3d 1301, 1302–04 (11th Cir. 1998) (enforcing limitations period that shortens

otherwise applicable 4-year period to 90 days). The Court must give effect to

the Plan’s limitations provision unless it determines either that the period is

unreasonably short or that a controlling statute prevents the limitations

provisions from taking effect. Heimeshoff, 571 U.S. at 109. In Northlake Reg’l

Med. Ctr., the Eleventh Circuit enforced a 90-day limitations period prescribed

by the Defendant’s System Employee Benefit Plan because there was no

evidence that the Plan’s limitations period was a subterfuge to lawsuits, the

limitation period was commensurate with other Plan provisions; and the suit

followed completion of an ERISA-required internal appeals process. 160 F.3d

at 1302–04.


                                        5
T:\ORDERS\20\Chiappa\mtdtwt.docx
     Case 1:20-cv-00847-TWT Document 33 Filed 12/17/20 Page 6 of 8




       Here, the Plan’s one-year period only applies to situations where the

Plan participant chooses not to submit his or her claims to the administrative

process. Most of the Plaintiffs’ Response focuses on why the Court should

excuse the Plaintiffs from exhausting their administrative remedies. The

Plaintiffs also state that enforcement of the Plan’s one-year limitations period

for unexhausted claims would be “particularly egregious” because the

otherwise applicable repose period is six years and that doing so would “conflict

with ERISA and strong judicial policy.” Response, at 11-14. Recently in

Secretary, U.S. Dept. of Labor v. Preston, 873 F.3d 877 (11th Cir. 2017), the

Eleventh Circuit held that the six-year repose period contained in ERISA

Section 413(1) may be waived and thus extended by agreement. The court

distinguished ERISA’s limitations provisions from limitations periods in other

federal statutes that include substantive rights that may not be prospectively

waived, emphasizing that an ERISA plan is nothing more than a contract. Id.

In Heimeshoff,, the United States Supreme Court also noted that a “controlling

statute to the contrary” means an express statutory prohibition against

agreements that substitute a shorter limitation period. 571 U.S. at 107. Here,

an express statutory prohibition against a shorter limitations period does not

exist. The Plaintiffs fail to identify how the contractual limitations would

conflict with ERISA, especially when the one-year period only applies when

the Plan participant chooses not to submit his or her claims through the

administrative process. Thus, the Court finds that any allegations concerning
                                       6
T:\ORDERS\20\Chiappa\mtdtwt.docx
     Case 1:20-cv-00847-TWT Document 33 Filed 12/17/20 Page 7 of 8




conduct occurring before February 24, 2019 are time-barred and dismissed for

failure to state a claim.

       The Court also agrees with the Defendant that Plaintiff Chiappa should

be dismissed for lack of standing because she ceased to be a Plan participant

in 2016. The Plaintiffs concede that if the Court enforces the Plan’s limitations

provision then Chiappa lacks standing. To establish statutory standing under

ERISA, a plaintiff must be a plan participant beneficiary, fiduciary or the

Secretary of Labor. See In re ING Groep, N.V. ERISA Litigation, 749 F. Supp.

2d 1338, 1345 (N.D. Ga. March 31, 2010). Since Chiappa stopped participating

in the Plan in 2016 and ceased to hold any investment in the Plan from that

point forward, Chiappa is not a “participant” under ERISA from 2016 forward

and lacks statutory standing to advance claims based on alleged ERISA

violations that occurred after 2016. Because the Plaintiffs’ claims are limited

to the period from February 24, 2019 forward, Chiappa lacks standing to assert

any timely claim. Thus, the Court dismisses Plaintiff Chiappa from this suit.

                                   IV.   Conclusion

       For the reasons stated above, this Court GRANTS Defendant Cumulus

Media Inc.’s Motion to Dismiss [Doc. 19] with respect to the Plaintiff Chiappa

and any claims arising prior to February 24, 2019.




                                         7
T:\ORDERS\20\Chiappa\mtdtwt.docx
     Case 1:20-cv-00847-TWT Document 33 Filed 12/17/20 Page 8 of 8




       SO ORDERED, this 16 day of December, 2020.



                                   /s/Thomas W. Thrash
                                   THOMAS W. THRASH, JR.
                                   United States District Judge




                                       8
T:\ORDERS\20\Chiappa\mtdtwt.docx
